Citation Nr: 1616415	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for scar, right cheek of face.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for cancer of the rectum, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing has been associated with the Veteran's electronic claims file. 

Since the final adjudication of this case, the Veteran has submitted additional evidence in support of his claim.  No subsequent supplemental statement of the case was issued, but this is not necessary because the evidence either accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

2.  Cancer of the rectum was not manifested during service or within one year thereafter, and is not causally or etiologically related to service, to include exposure to herbicides.

3.  On the record during his October 2015 Video Conference hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claims of entitlement to service connection for residuals of a stroke and entitlement to service connection for scar, right cheek of face.


CONCLUSIONS OF LAW

1.  Cancer of the rectum was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for residuals of a stroke and entitlement to service connection for scar, right cheek of face.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2015). 

During his October 2015 Video Conference hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for residuals of a stroke and entitlement to service connection for scar, right cheek of face.

The Board finds that the Veteran's statement on the record during his October 2015 Video Conference hearing qualifies as a valid withdrawal of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to those issues and they are dismissed without prejudice.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.204.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in June 2011.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran has not reported any private treatment for his claimed rectal cancer.  The Veteran was also afforded a proper VA examination for his claimed cancer of the rectum in June 2011.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e); 75 Fed. Reg. 53,202-53,216, 53, 205 (Aug. 31, 2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current cancer of the rectum, diagnosed in 2011, is related to his military service, to include his exposure to Agent Orange during active duty in Vietnam.  Because the Veteran served in Vietnam, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii). 

Initially, it is important to note that VA regulations do not provide for presumptive service connection for cancer of the rectum.  See 38 C.F.R. § 3.309(e) (2015).  The Veteran could, nonetheless, establish service connection with evidence of direct incurrence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's service treatment records contain no findings of cancer of the rectum, and the Veteran has reported no in-service symptoms or treatment.

January 2011 VA outpatient treatment records from the gastroenterology department at the VA Medical Center in Shreveport show that the Veteran was referred in October 2010 for a bout of rectal bleeding that was recurrent, painless and intermittent in stool and on toilet paper.  In February 2011, the Veteran presented to his primary care clinic appointment with a complaint of rectal bleeding, globus sensation and gastrointestinal reflux disease (GERD).  He had an esophagogastroduodenoscopy/upper endoscopy (EGD) and colonoscopy performed in March 2011, which revealed large circumferential mass 6-7 cm into the rectum.  The biopsy showed moderately differentiated adenocarcinoma.  CT scans of the abdomen/pelvis showed no liver metastasis.  The CT scan of the chest showed a tiny right middle lobe nodule.  A PET scan obtained for further evaluation showed a 3mm subpleural nodule of the right upper lobe of the lung, a benign process.  No metastasis was found.  The CEA level was 20.0.  April 2011 treatment records show a diagnosis of rectal cancer.  He underwent rectal endoscopic ultrasound (EUS) surgery that month, which showed a T3NO lesion: No perirectal-lymphadenopathy detected.  Tumor measured 1.7 cm in thickness and invaded through the muscularis propria and into subserosal space.  Staging PET scan showed avid rectal mass and no definite evidence or nodal or distant metastasis.  

On VA examination in June 2011, it was noted that the Veteran had completed pre-operative radiation and chemotherapy.  He was given 28 total treatments of radiation to the rectal and pelvis areas.  He received concurrent chemotherapy with Xeloda.  He developed some mild diarrhea that was controlled with Imodium.  He completed both chemotherapy and radiation in May 2011.  The diarrhea had resolved at the time of the June 2011 examination, and he was noted to be doing well.  He denied any anorexia, nausea, vomiting or abdominal pain.  He did complain of rectal pain with passing stool that improved following radiation and chemotherapy.  The examiner also noted that the Veteran was scheduled to have sphincter sparing surgical resection of the rectal cancer in July 2011, and that he would need post-operative chemotherapy.

VA treatment records show that he received post-operative chemotherapy from August to December 2011.  He was also given an ostomy bag.  In June 2012, he had ostomy take down.  Since then, he has been followed by oncology at the Shreveport VA Medical Center.  A CT scan in October 2012 was negative for disease.  A sigmoidoscopy in November 2012 was negative for disease, and he had one polyp removed.  Treatment records from the gastrointestinal (GI) clinic in May 2013 show that he reported abnormal bowel habits.  He underwent a colonoscopy in January 2014, with a polyp removed.

In this case, the Board finds that the Veteran was not diagnosed with cancer of the rectum until March 2011, over 40 years after service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This long period without problems weighs against the claim.  Furthermore, continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  In this regard, while the Veteran contends that his cancer of the rectum is related to his active service, it does not appear that he contends that he has had continued symptomatology since service.  Finally, there is no competent medical evidence or opinions which relate the Veteran's cancer of the rectum to his service or events therein.

The Board has taken the contention of the Veteran that his cancer of the rectum was caused by his service with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed cancer of the rectum.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of cancer of the rectum, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board also notes that the Veteran's cancer of the rectum may not be presumed incurred during active military service, as this chronic disease was not manifested to a degree of 10 percent disabling within one year after the Veteran's active military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim for service connection.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

The claim for service connection for residuals of a stroke is dismissed.

The claim for service connection for scar, right cheek of the face, is dismissed.

Service connection for cancer of the rectum is denied.


REMAND

The Veteran was afforded a VA examination for his claimed PTSD in January 2011.  The Veteran reported sleep impairment (insomnia), obsessive/ritualistic behavior and concentration difficulties.  He also reported excessive alcohol use, with blackouts.  The examiner concluded that the Veteran did not meet the other criteria for a diagnosis of PTSD.  He was diagnosed with alcohol abuse and a personality disorder.  During the Veteran's October 2015 Board hearing, however, he reported multiple mental health symptoms, not endorsed during his January 2011 examination, that he felt were indicative of a diagnosis of PTSD, including flashbacks, sleep impairment (problems falling and staying asleep), nightmares and social isolation.  The Board notes that the Veteran is in receipt of the Combat Infantry Badge and the Purple Heart, which he earned for his combat service.  Therefore, his reports of stressful incidents in service are conceded.  As the crux of the Veteran's claim is whether he meets the criteria for a diagnosis of PTSD and he appears to be experiencing symptoms in addition to those discussed at the time of the last examination, the Board concludes that another VA examination is required.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file. 

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for his claimed psychiatric disorder, specifically to include PTSD.  The electronic claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any studies deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that (a) any currently diagnosed psychiatric disorder AND (b) any psychiatric disorder not currently diagnosed, but diagnosed at some point during the appellate time period (including PTSD) began in or are otherwise related to active service, to include the Veteran's reported stressors in Vietnam. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the AOJ should readjudicate the Veteran's claim for service connection based on the additional evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


